Title: James Long to Thomas Jefferson, 24 August 1809
From: Long, James
To: Jefferson, Thomas


          
            Sir  Philadelphia August the 24th 1809
             I Take the Liberty of Writing to you if it is posable in your Power to Befriend me I Hope you Will as I am in a Disalut setiation at present I Was Born in the North of Ireland in the year 1770 My Father Having a larg farem after I Got My scooling I was Set to Hard Work I Continued at that to about twenty six years of age then the uniting Buisness Began I was apointed a Capten of a Compney of the united men in 1798 I was Taken into Costady and three More tryed By a Cort Marchel and Centsed to Death But by the Cleamency of the Commanding offecer We Wear sent a bout Bout 60 Miles to Head quarters and Deteaned six Weeks then got off to america I stead onely a quarter of a year Hear to I started Back thinkeng to Get it setled But it Was out of My power I Had to Conceal My self four Months to I Got off again I Contined Hear about six years then Got Liberty to Go Back and settle What Little was acoming to Me I Got them settled and Ireland Left Ireland the tenth of May Was a year With about three Hundred Guines With Me I thought as I was Bred to no kind of Buisness I would Join farming and started to settel on the ohio River I tryed in Different pleasis to settel But Could not Content My self I went Rown By Neworlans and Landed Hear the 26th of February Last Holland Gin Was so High that I thought I woud Make Good Gin out of Wry Whiskey so I Bought a still and I Had about fifteen Gallans off When the Candle Catched the steem of the Licker aflshed Round Me Liek Gun pouder and set my Clothes a Fire and Borned My Legs and armes the skin of My Hands is so tender that I Cant Doe aney Work as yet I am very oneasy How I will Come thrugh the World the Little Money I have It me soon Go from Me and God He onely knows What I me Do If you Would Get Me a small Commison in the standing Armey I never Would forget your kindness to Me
            Your Cincer friend James Long
          
          
            Sir pleas to send Me a few lines and Direct Shiping It By six—
          
        